EXHIBIT 10.11.1

FIRST AMENDMENT TO SALES COMPENSATION AGREEMENT

 

THIS FIRST AMENDMENT TO SALES COMPENSATION AGREEMENT (the “Amendment”) is
entered into and effective as of September 20, 2018 by and between PCTEL, Inc.,
a Delaware corporation having a place of business at 471 Brighton Drive,
Bloomingdale, IL 60108 (“PCTEL”), and Arnt Arvik, a PCTEL employee with a
residence at 15701 Berkeley Drive, Haymarket, VA 20169 (“Participant”).  Any
capitalized terms used herein but not defined shall have the meanings given to
such terms in the Agreement (as hereinafter defined).

WHEREAS, PCTEL and Participant are parties to that certain PCTEL, Inc. Sales
Compensation Plan Prepared Specifically for Arnt Arvik FY 2018, executed by
Participant on February 11, 2018 (the “Agreement”), and

 

WHEREAS, the Board of Directors of PCTEL (the “Board”) announced on August 28,
2018 that PCTEL is reorganized to operate and report as one segment (the
“Reorganization”); and

 

WHEREAS, in connection with the Reorganization, the Board has elected the
Participant as Chief Sales Officer responsible for all sales of the Company
effective as of August 28, 2018;

 

WHEREAS, PCTEL and Participant wish to amend certain terms of the Agreement to
reflect the changes resulting from the Reorganization;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

 

1.

Amendments to Agreement.

1.1The following definitions in Section II of the Agreement are hereby amended
as follows:

“Commission – Commission is the variable compensation payable to Participant for
sales to customers.  It is calculated in accordance with Section V below.”

“RFS Total Quota – The target Commissionable Revenue set by management to be
generated from sales of RF Solutions products and services for the applicable
period.”

1.2The following definition is hereby included in Section II of the Agreement:

“Total Quota – The target Commissionable Revenue set by management to be
generated from sales of PCTEL products and services for the period October 1,
2018 to December 31, 2018.”

1.3The parties agree as follows:

(a)that the “Quota” set forth on Attachment A to the Agreement (which is also
referenced as “Individual Quota” in the Agreement) is equal to the RFS Total
Quota described in Section IV of the Agreement;

(b)that the Quota designated on Attachment A shall apply solely to the period
January 1, 2018 to September 30, 2018 and shall be pro-rated for such period
(resulting in a pro-rated Quota of $18,000,000 for such period);

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.11.1

(c)that Participant’s Commission for such period shall be calculated in
accordance with Section V of the Agreement based upon the attainment of the
pro-rated Quota;

(d)that for the period October 1, 2018 to December 31, 2018, Participant’s Quota
(which is set forth on Attachment A-2 attached to this Amendment) is equal to
the Total Quota; and

(e)that Participant’s Commission for the period October 1, 2018 to December 31,
2018 shall be calculated in accordance with Section V of the Agreement based
upon the attainment of the Total Quota.

 

2.

General. This Amendment is governed by and construed in accordance with the laws
of the State of Illinois and forms part of and is subject to the terms and
conditions of the Agreement; however, the terms of this Amendment shall prevail
to the extent of any conflict or inconsistency between the terms of this
Amendment and the Agreement, and all references in the Agreement to the
“Agreement,” “herein,” “hereof” or using similar terms shall be deemed to refer
to the Agreement as amended by this Amendment.  Except as specifically amended
pursuant to the foregoing, the Agreement shall continue in full force and effect
in accordance with the terms in existence as of the date of this
Amendment.  This Amendment, together with the Agreement and the agreements
referred to therein and herein, contains the entire agreement of the parties
with respect to the matters herein, and may not be amended or modified except by
an instrument executed in writing by all parties hereto.  The parties may
execute this Amendment in one or more counterparts, each of which shall for all
purposes be deemed to be an original but both of which together shall constitute
one and the same Amendment.

IN WITNESS WHEREOF the parties have executed this Amendment by their duly
authorized representatives effective as of the date set forth above:

PCTEL, Inc.

 

By: /s/ Jeffrey Miller

Name: Jeffrey Miller

Title: Senior Vice President and General Manager-
RF Solutions

 

By: /s/ Les Sgnilek

Name: Les Sgnilek

Title: Vice President, Corporate Resources and
Chief Risk Officer

 

By: /s/ John W. Schoen

Name: John Schoen

Title: Senior Vice President and Chief Finance Officer

Arnt Arvik, as Participant

 

/s/ Arnt Arvik

Signature

 




 

 

--------------------------------------------------------------------------------

EXHIBIT 10.11.1

ATTACHMENT A-2

 

PCTEL, INC.

QUOTA ASSIGNMENT STATEMENT

 

 

Participant:  Arnt Arvik

 

Quota for the period October 1, 2018 to December 31, 2018: $26,159,000

 

Sales Territory and/or Accounts: Worldwide sales of PCTEL products by employees,
independent contractors, representatives and distributors through any and all
accounts and sales channels.

 

 

 

 